Filed Pursuant to Rule 424(b)(3) Registration Number 333-189180 PROSPECTUS FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. 1401 Highway 62-65 North Harrison, Arkansas 72601 (870) 741-7641 Shares of Common Stock This prospectus relates to the potential resale of up 750,000 shares of common stock of First Federal Bancshares of Arkansas, Inc., par value $0.01 per share (the “Common Stock”), that the selling shareholder named in this prospectus may offer for sale from time to time. The registration of the shares of Common Stock does not necessarily mean that the selling shareholder will offer or sell all or any of these securities. We will not receive any of the proceeds from the sale of any shares of Common Stock by the selling shareholder, but we will incur expenses in connection with the registration of the securities. The initial selling shareholder and its successors, including transferees, which we collectively refer to as the selling shareholder, may offer the securities from time to time directly or through underwriters, broker-dealers or agents and in one or more public or private transactions and at fixed prices, prevailing market prices, at prices related to prevailing market prices or at negotiated prices. If these securities are sold through underwriters, broker-dealers or agents, the selling shareholder will be responsible for underwriting discounts or commissions or agents’ commissions. The Common Stock is listed on the Nasdaq Global Market under the trading symbol “FFBH.” On June 6, 2013, the last reported sale price of the Common Stock as reported on the NASDAQ Global Market was $9.70 per share. You are urged to obtain current quotations of the Common Stock. The aggregate market value of our outstanding Common Stock held by non-affiliates is approximately $39,596,278, based on 19,897,603 total shares of outstanding Common Stock, of which 3,999,624 shares of outstanding Common Stock are held by non-affiliates, and a per-share price of $9.90 based on the closing sale price of the Common Stock on April 23, 2013 (the date with the highest closing price within the 60 days prior to the date of this prospectus). During the period of 12 calendar months immediately prior to, and including, the date of this prospectus, we have sold securities pursuant to General Instruction I.B.6 of Form S-3 with an aggregate market value of $2,502,245. Investing in the securities involves a high degree of risk. You should consider carefully the risks in the section entitled “Risk Factors” beginning on page 2 of this prospectus and in the sections entitled “Risk Factors” in our most recent Annual Report on Form 10-K and in any quarterly report on Form 10-Q, as well as in any prospectus supplements relating to specific offerings. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The securities offered hereby are not savings accounts, deposits or other obligations of any bank and are not insured or guaranteed by the Federal Deposit Insurance Corporation, the Deposit Insurance Fund or any other governmental agency or fund. The date of this prospectus is June 20, 2013 TABLE OF CONTENTS Page No. ABOUT THIS PROSPECTUS 1 RISK FACTORS 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 10 ABOUT FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. 12 USE OF PROCEEDS 13 SELLING SHAREHOLDER 13 PLAN OF DISTRIBUTION 14 DESCRIPTION OF COMMON STOCK 17 LEGAL MATTERS 18 EXPERTS 18 WHERE YOU CAN FIND ADDITIONAL INFORMATION 18 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 19 ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission, or the SEC, using a “shelf” registration process for the continuous offering and sale of securities pursuant to Rule 415 under the Securities Act. Under the shelf registration statement, the selling shareholder may, from time to time, sell the offered securities described in this prospectus in one or more offerings. We will not receive any proceeds from the resale by the selling shareholder of the offered securities described in this prospectus. Additionally, we may provide a prospectus supplement that will contain specific information about the terms of a particular offering by the selling shareholder. We may also provide a prospectus supplement to add, update or change information contained in this prospectus. If the information in this prospectus is inconsistent with a prospectus supplement, you should rely on the information in that prospectus supplement. You should carefully read both this prospectus and each applicable prospectus supplement together with the additional information described under the headings “Where You Can Find Additional Information” and “Incorporation of Certain Information by Reference.” This prospectus and any accompanying prospectus supplement do not contain all of the information included in the shelf registration statement. We have omitted parts of the shelf registration statement in accordance with the rules and regulations of the SEC. For further information, we refer you to the shelf registration statement on Form S-3 of which this prospectus is a part, including its exhibits. Statements contained in this prospectus and any accompanying prospectus supplement about the provisions or contents of any agreement or other document are not necessarily complete. If the SEC rules and regulations require that an agreement or document be filed as an exhibit to the shelf registration statement, please see that agreement or document for a complete description of these matters. You should rely only on the information contained or incorporated by reference in this prospectus and any prospectus supplement. We have not authorized anyone to provide you with any other information. If you receive any other information, you should not rely on it. No offer to sell these securities is being made in any jurisdiction where the offer or sale is not permitted. You should not assume that the information contained in this prospectus and, if applicable, any prospectus supplement or any document incorporated by reference in this prospectus or any prospectus supplement, is accurate as of any date other than the date on the front cover of this prospectus or on the front cover of the applicable prospectus supplement or documents or as specifically indicated in the document. Our business, financial condition, results of operations and prospects may have changed since that date. In this prospectus, the terms “we,” “us,” “our,” and “the Company” refer to First Federal Bancshares of Arkansas, Inc., and its consolidated subsidiaries, unless otherwise stated or the context otherwise requires. References to “the Bank” refer to First Federal Bank, unless otherwise stated or the context otherwise requires. 1 RISK FACTORS An investment in our Common Stock involves a high degree of risk. Before making an investment decision, you should carefully read and consider the risk factors described below as well as the other information included or incorporated by reference in this prospectus. Any of these risks, if they actually occur, could materially and adversely affect our business, financial condition, liquidity, results of operations and prospects, as well as the market price and liquidity of our Common Stock. Additional risks and uncertainties not currently known to us or that we currently deem to be immaterial may also materially and adversely affect us. In any such case, you could lose all or a portion of your original investment. Future bank failures across the country could significantly increaseFederal Deposit Insurance Corporation (“FDIC”) premiums. Difficult economic conditions in recent years have resulted in higher bank failures and expectations of future bank failures. In the event of a bank failure, the FDIC takes control of a failed bank and ensures payment of deposits up to insured limits using the resources of the Deposit Insurance Fund (“DIF”). The FDIC is required by law to maintain adequate funding of the DIF, and the FDIC may increase premium assessments to maintain such funding. Recent bank failures have substantially depleted the insurance fund of the FDIC and reduced the fund's ratio of reserves to insured deposits.If the FDIC elects to increase deposit insurance premiums and assessments, noninterest expense could increase significantly. Future bank failures in local markets could cause increased and bulk sales of bank-owned properties, reducing the value of our real estate owned ("REO"), resulting in additional losses, costs and expenses that may negatively affect the Company’s operations. Further bank failures in the Bank’s geographic regions could adversely impact the value of REO. Declines in the housing market, with decreasing home prices and increasing delinquencies and foreclosures, have negatively impacted the credit performance of real estate loans and resulted in significant write-downs of assets by many financial institutionsin our markets.Future bank failures in the areas in which the Bank operates would exacerbate these conditions. Such effects may be particularly pronounced in a market like Northwest Arkansas with reduced real estate values and excess inventory, which may make the disposition of REO properties more difficult, increase maintenance costs and expenses, and reduce the Company’s ultimate realization from any REO sales. At March31, 2013 and December 31, 2012, the Company had $14.4million and $16.7million of REO, respectively. If the amount of REO in our market areas increases, the Company’s losses and the costs and expenses of maintaining the real estate would likely increase. Any additional increase in losses, and maintenance costs and expenses due to REO could have a material adverse impact on the Company’s business, results of operations and financial condition. The current economic environment poses significant challenges for us and could continue to adversely affect the Company’s financial condition and results of operations. The Company is operating in a challenging and uncertain economic environment, including generally uncertain national and local conditions.Financial institutions continue to be affected by declines in the real estate market and constrained financial markets in recent years.These declines, especially in the housing market, with falling home prices and increasing foreclosures and unemployment, resulted in significant write-downs of asset values by the Bank and other financial institutions.Additional or recurring declines in real estate values, home sales volumes, and financial stress on borrowers as a result of the uncertain economic environment could have an adverse effect on the Bank’s borrowers or their customers, which could adversely affect the Company’s financial condition and results of operations.A worsening of these conditions would likely exacerbate the adverse effects on the Company and others in the financial services industry.For example, further deterioration in local economic conditions in the Company’s markets could drive losses beyond that which is provided for in its allowance for loan and lease losses or could require further write-downs of the Bank’s real estate owned.The Company may also face the following risks in connection with these events: ● Economic conditions in the Bank’s markets that negatively affect housing prices and the job market have resulted, and may continue to result, in deterioration in credit quality of the Bank’s loan portfolio, and such deterioration in credit quality has had, and could continue to have, a negative impact on the Company’s business and financial condition. 2 ● Market developments may affect consumer confidence levels and may cause adverse changes in payment patterns, causing increases in delinquencies and default rates on loans and other credit facilities. ● The processes the Company uses to estimate the allowance for loan and lease losses may no longer be reliable because they rely on complex judgments, including forecasts of economic conditions, which may no longer be capable of accurate estimation. ● The Bank’s ability to assess the creditworthiness of its customers may be impaired if the processes and approaches it uses to select, manage, and underwrite its customers become less predictive of future charge-offs. ● The Company has faced and expects to continue to face increased regulation of its industry, and compliance with such regulation has increased and may continue to increase its costs, limit its ability to pursue business opportunities, and increase compliance challenges. As these conditions or similar ones continue to exist or worsen, the Company could experience continuing or increased adverse effects on its financial condition and results of operations. The Bank has an elevated percentage of nonperforming loans and classified assets relative to total assets.If the allowance for loan and lease losses is not sufficient to cover actual loan losses, results of operations will be adversely affected. At March 31, 2013, nonperforming loans totaled $18.0 million, representing 5.15% of total loans and 3.29% of total assets. At March 31, 2013, real estate owned totaled $14.4 million or 2.64% of total assets. As a result, the Company’s total nonperforming assets amounted to $32.4 million or 5.93% of total assets at March 31, 2013. Further, assets classified by management as substandard, including nonperforming loans and real estate owned, totaled $47.6 million, representing 8.70% of total assets.At March 31, 2013, the allowance for loan and lease losses was $15.6 million, representing 86.69% of nonperforming loans.In the event loan customers do not repay their loans according to their terms and the collateral securing the payment of these loans is insufficient to pay any remaining loan balance, significant loan losses could result, which could have a material adverse effect on the Company’s financial condition and results of operations. Management maintains an allowance for loan and lease losses based upon, among other things: ● historical experience; ● repayment capacity of borrowers; ● an evaluation of local, regional and national economic conditions; ● regular reviews of delinquencies and loan portfolio quality; ● collateral evaluations; ● current trends regarding the volume and severity of problem loans; ● the existence and effect of concentrations of credit; and ● results of regulatory examinations. 3 Based on these factors, management makes various assumptions and judgments about the ultimate collectability of the respective loan portfolios.The determination of the appropriate level of the allowance for loan and lease losses inherently involves a high degree of subjectivity and management must make significant estimates of current credit risks and future trends, all of which may undergo material changes. In addition, the Board of Directors and the Office of the Comptroller of the Currency (“OCC”) periodically review the allowance for loan and lease losses and may require an increase in the provision for possible loan losses or the recognition of further loan charge-offs. The OCC’s judgments may differ from management.While management believes that the allowance for loan and lease losses is adequate to cover current losses, management may determine that an increase in the allowance for loan is needed and lease losses or regulators may require an increase in the allowance. Either of these occurrences could materially and adversely affect the Company’s financial condition and results of operations. A portion of the loan portfolio is related to commercial real estate, construction, commercial business and consumer lending activities and certain loans are secured by vacant or unimproved land. Uncertainties related to these lending activities may negatively impact these loans and could adversely impact results of operations. As of March31, 2013, approximately 45% of loans were related to commercial real estate and construction projects. Commercial real estate and construction lending generally is considered to involve a higher degree of risk than single family residential lending due to a variety of factors, including generally larger loan balances, the dependency on successful completion or operation of the project for repayment, the difficulties in estimating construction costs and loan terms which often do not require full amortization of the loan over its term and, instead, provide for a balloon payment at stated maturity. The loan portfolio also includes commercial business loans to small- and medium-sized businesses, which generally are secured by various equipment, machinery and other corporate assets, and a variety of consumer loans, including automobile loans, deposit account secured loans and unsecured loans. Although commercial business loans and consumer loans generally have shorter terms and higher interest rates than mortgage loans, they generally involve more risk than mortgage loans because of the nature of, or in certain cases the absence of, the collateral which secures such loans. In addition, a portion of the loan portfolio is secured by vacant or unimproved land. Loans secured by vacant or unimproved land are generally more risky than loans secured by improved one- to four-family residential property. Since vacant or unimproved land is generally held by the borrower for investment purposes or future use, payments on loans secured by vacant or unimproved land will typically rank lower in priority to the borrower than a loan the borrower may have on their primary residence or business. These loans are susceptible to adverse conditions in the real estate market and local economy. Uncertainties related to these lending activities could result in higher delinquencies and greater charge-offs in future periods, which could adversely affect our financial condition or results of operations. The Company and the Bank operate in a heavily regulated environment, and that regulation could limit or restrict our activities and adversely affect the Company’s financial condition. The financial services industry is highly regulated and subject to examination, supervision, and comprehensive regulation by various federal and state agencies, including the OCC, the Federal Reserve Bank (“FRB”) and the FDIC.Compliance with these regulations is costly and may restrict some of our activities, including payment of dividends, mergers and acquisitions, investments, loans and interest rates and locations of offices.The regulators’ interpretation and application of relevant regulations are beyond our control and may change rapidly and unpredictably.Banking regulations are primarily intended to protect depositors.These regulations may not always be in the best interest of investors. In light of current conditions in the global financial markets and the global economy, regulators have increased their focus on the regulation of the financial services industry. Over the past several years, the U.S. financial regulators responding to directives of the Obama Administration and Congress have intervened on an unprecedented scale. New legislative proposals continue to be introduced in the U.S. Congress that could further substantially increase regulation of the financial services industry and impose restrictions on the operations and general ability of firms within the industry to conduct business consistent with historical practices, including with respect to compensation, interest rates and the effect of bankruptcy proceedings on consumer real property mortgages. Further, federal and state regulatory agencies may adopt changes to their regulations and/or change the manner in which existing regulations are applied. Management cannot predict the substance or effect of pending or future legislation or regulation or the application of laws and regulation to the Company or the Bank. Compliance with current and potential regulation and scrutiny may significantly increase costs, impede the efficiency of internal business processes, require us to increase regulatory capital and limit our ability to pursue business opportunities in an efficient manner by requiring us to expend significant time, effort and resources to ensure compliance. Additionally, evolving regulations concerning executive compensation may impose limitations that affect our ability to compete successfully for executive and management talent. 4 In addition, given the current economic and financial environment, our regulators may elect to alter standards or the interpretation of the standards used to measure regulatory compliance or to determine the adequacy of liquidity, certain risk management or other operational practices for financial services companies in a manner that impacts our ability to implement our strategy and could affect us in substantial and unpredictable ways and could have an adverse effect on our business, financial condition and results of operations. Furthermore, the regulatory agencies have discretion in their interpretation of the regulations and laws and their interpretation of the quality of our loan portfolio, securities portfolio and other assets. If any regulatory agency’s assessment of our asset quality differs from ours, additional charges may be required that would have the effect of materially reducing our earnings, capital ratios and stock price. The U.S. Congress passed the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) on July 21, 2010, which includes sweeping changes in the banking regulatory environment.The Dodd-Frank Act changed our primary regulator and may, among other things, restrict or increase the regulation of certain business activities and increase the cost of doing business. While many of the provisions in the Dodd-Frank Act are aimed at larger financial institutions, and some will affect only institutions with different charters or institutions that engage in different activities, it will likely increase the Company and the Bank’s regulatory compliance burden and may have other adverse effects, including increasing the costs associated with regulatory examinations and compliance measures. The Company and the Bank are closely monitoring all relevant sections of the Dodd-Frank Act to ensure continued compliance with laws and regulations. While the ultimate effects of the Dodd-Frank Act on the Company and the Bank is still undetermined, the law is likely to result in increased compliance costs, higher fees paid to regulators, and possible operational restrictions. Further, the U.S. Congress and state legislatures and federal and state regulatory authorities continually review banking laws, regulations and policies for possible changes. Changes to statutes, regulations or regulatory policies, including interpretation and implementation of statutes, regulation or policies, including the Dodd-Frank Act, could affect the Company or the Bank in substantial and unpredictable ways, including limiting the types of financial services and products offered or increasing the ability of non-banks to offer competing financial services and products. While management cannot predict the regulatory changes that may be borne out of the current economic crisis, and cannot predict whether the Company or the Bank will become subject to increased regulatory scrutiny by any of these regulatory agencies, any regulatory changes or scrutiny could increase or decrease the cost of doing business, limit or expand permissible activities, or affect the competitive balance among banks, credit unions, savings and loan associations and other institutions. Management cannot predict whether additional legislation will be enacted and, if enacted, the effect that it, or any regulations, would have on the business, financial condition or results of operations of the Company and the Bank. The Company and the Bank could be materially and adversely affected if any of our officers or directors fails to comply with bank and other laws and regulations. The Company and the Bank are subject to extensive regulation by U.S. federal and state regulatory agencies and face risks associated with investigations and proceedings by regulatory agencies, including those that we may believe to be immaterial. Like any corporation, we are also subject to risk arising from potential employee misconduct, including non-compliance with policies. Any interventions by authorities may result in adverse judgments, settlements, fines, penalties, injunctions, suspension or expulsion of our officers or directors from the banking industry or other relief. In addition to the monetary consequences, these measures could, for example, impact our ability to engage in, or impose limitations on, certain businesses. The number of these investigations and proceedings, as well as the amount of penalties and fines sought, has increased substantially in recent years with regard to many firms in the industry. Significant regulatory action against the Company or the Bank or its officers or directors could materially and adversely affect the Company and the Bank’s business, financial condition or results of operations or cause significant reputational harm. 5 Changes in interest rates could have a material adverse effect on the Bank’s operations. The operations of financial institutions such as the Bank are dependent to a large extent on net interest income, which is the difference between the interest income earned on interest earning assets such as loans and investment securities and the interest expense paid on interest bearing liabilities such as deposits and borrowings.Changes in the general level of interest rates can affect net interest income by affecting the difference between the weighted average yield earned on interest earning assets and the weighted average rate paid on interest bearing liabilities, or interest rate spread, and the average life of interest earning assets and interest bearing liabilities.Changes in interest rates also can affect our ability to originate loans; the value of our interest earning assets; our ability to obtain and retain deposits in competition with other available investment alternatives; and the ability of borrowers to repay adjustable or variable rate loans.Interest rates are highly sensitive to many factors, including governmental monetary policies, domestic and international economic and political conditions and other factors beyond our control.In particular, the Company had $51.3 million of investment securities at March 31, 2013, all of which were classified as available for sale.At March 31, 2013, the investment securities portfolio had a net unrealized gain of $688,000.A significant and prolonged increase in interest rates will have a material adverse effect on the fair value of the investment securities portfolio and, accordingly, stockholders’ equity.Results of operations may be adversely affected during any period of changes in interest rates due to a number of factors which can have a material adverse impact on the Bank’s interest rate risk position.Such factors include among other items, call features and interest rate caps and floors on various assets and liabilities, prepayments, the current interest rates on assets and liabilities to be repriced in each period, and the relative changes in interest rates on different types of assets and liabilities. The Bank may incur increased employee benefit costs which could have a material adverse effect on its financial condition and results of operations. The Bank is a participant in the multiemployer Pentegra DB Plan (the “Pentegra DB Plan”).Since the Pentegra DB Plan is a multiemployer plan, contributions of participating employers are commingled and invested on a pooled basis without allocation to specific employers or employees. Assets contributed to a multiemployer plan by one employer may be used to provide benefits to employees of other participating employers. In addition, if a participating employer stops contributing to the plan, the unfunded obligations of the multiemployer plan may be borne by the remaining participating employers. On April 30, 2010, the Board of Directors of the Bank elected to freeze the Pentegra DB Plan effective July 1, 2010, eliminating all future benefit accruals for participants in the Pentegra DB Plan and closing the Pentegra DB Plan to new participants as of that date. The Pentegra DB Plan is noncontributory and prior to July 1, 2010 covered substantially all employees. Since July 1, 2010, the Bank has continued to incur costs consisting of administration and Pension Benefit Guaranty Corporation insurance expenses as well as amortization charges based on the funding level of the Pentegra DB Plan. The level of amortization charges is determined by the Pentegra DB Plan's funding shortfall, which is determined by comparing the Pentegra DB Plan’s liabilities to the Pentegra DB Plan’s assets. Net pension expense was approximately $566,000 and $630,000 for the years ended December31, 2012 and 2011, respectively, and contributions to the Pentegra DB Plan totaled $991,000 and $139,000 for the years ended December31, 2012 and 2011, respectively. Future pension funding requirements, and the timing of funding payments, are also subject to changes in legislation. Based on factors that influence the levels of plan assets and liabilities, such as the level of interest rates and the performance of plan assets, it is reasonably possible that events could occur that would materially change the estimated amount of the Bank’s required contribution in the near term. Additionally, if the Bank were to terminate its participation in the Pentegra DB Plan, the Bank could incur a significant withdrawal liability. Any of these events could have a material adverse effect on our financial condition and results of operations. 6 The Company and the Bank face strong competition that may adversely affect profitability. The Company and the Bank are subject to vigorous competition in all aspects and areas of our business from banks and other financial institutions, including commercial banks, savings and loan associations, savings banks, finance companies, credit unions and other providers of financial services, such as money market mutual funds, brokerage firms, consumer finance companies and insurance companies, and with non-financial institutions, including retail stores that maintain their own credit programs and governmental agencies that make available low cost or guaranteed loans to certain borrowers.Many of our competitors are larger financial institutions with substantially greater resources, lending limits, and larger branch systems. These competitors may be able to achieve economies of scale and, as a result, may offer a broader range of products and services as well as better pricing for those products and services.Competition from both bank and non-bank organizations will continue. Our inability to compete successfully could adversely affect profitability, which, in turn, could have a material adverse effect on our financial condition and results of operations. An inability to make technological advances may reduce the Company and the Bank’s ability to successfully compete. The banking industry is experiencing rapid changes in technology.In addition to improving customer services, effective use of technology increases efficiency and enables financial institutions to reduce costs.As a result, the Company and the Bank’s future success will depend in part on the ability to address customers’ needs by using technology.The Company and the Bank may be unable to effectively develop new technology-driven products and services and may be unsuccessful in marketing these products to our customers.Many competitors have greater resources to invest in technology. Any failure to keep pace with technological change affecting the financial services industry could have a material adverse impact on the Company and the Bank’s business, financial condition and results of operations. The Company and the Bank are subject to security and operational risks relating to technology that could damage our reputation and our business. Security breaches in internet banking activities could expose the Company and the Bank to possible liability and reputational damage. Any security compromise could also deter customers from using internet banking services that involve the transmission of confidential information. The Company and the Bank rely on standard internet security systems to provide the security and authentication necessary to effect secure transmission of data. These precautions and security measures may not protect systems from compromises or breaches that could result in reputational damage. Additionally, the Company and the Bank outsource data processing to a third party. If the third party provider encounters difficulties or if the Company and the Bank have difficulty in communicating with such third party, it could significantly affect our ability to adequately process and account for customer transactions, which could significantly affect our business operations. The Bank has never incurred a material security breach nor encountered any significant down time with our outsourced partners. The occurrence of any failures, interruptions or security breaches of our systems could damage our reputation, result in loss of customer business, subject us to additional regulatory scrutiny or expose us to civil litigation and possible financial liability, any of which could have a material adverse effect on our financial condition and results of operations. The trading volume of the Company’s Common Stock is lower than that of other financial services companies and the market price of our Common Stock may fluctuate significantly, which can make it difficult to sell shares of the Company’s Common Stock at times, volumes and prices attractive to our shareholders. The Company’s Common Stock is listed on the NASDAQ Global Market under the symbol “FFBH.” The average daily trading volume for shares of our Common Stock is lower than larger financial institutions. Because the trading volume of our Common Stock is lower, and thus has substantially less liquidity than the average trading market for many other publicly traded companies, sales of our Common Stock may place significant downward pressure on the market price of our Common Stock. In addition, market value of thinly traded stocks can be more volatile than stocks trading in an active public market. 7 The market price of our Common Stock has been volatile in the past and may fluctuate significantly as a result of a variety of factors, many of which are beyond our control. These factors include, in addition to those described elsewhere in this registration statement: ● actual or anticipated quarterly or annual fluctuations in our operating results, cash flows and financial condition; ● changes in earnings estimates or publication of research reports and recommendations by financial analysts or actions taken by rating agencies with respect to us or other financial institutions; ● speculation in the press or investment community generally or relating to our reputation or the financial services industry; ● strategic actions by us or our competitors, such as acquisitions, restructurings, dispositions or financings; ● fluctuations in the stock price and operating results of our competitors; ● future issuances or re-sales of our equity or equity-related securities, or the perception that they may occur; ● proposed or adopted regulatory changes or developments; ● anticipated or pending investigations, proceedings, or litigation or accounting matters that involve or affect us; ● domestic and international economic factors unrelated to our performance; and ● general market conditions and, in particular, developments related to market conditions for the financial services industry. In addition, in recent years, the stock markets in general have experienced extreme price and volume fluctuations, and market prices for the stock of many companies, including those in the financial services sector, have experienced wide price fluctuations that have not necessarily been related to operating performance. This is due, in part, to investors’ shifting perceptions of the effect of changes and potential changes in the economy on various industry sectors. This volatility has had a significant effect on the market price of securities issued by many companies, including for reasons unrelated to their performance or prospects. These broad market fluctuations may adversely affect the market price of our Common Stock, notwithstanding our actual or anticipated operating results, cash flows and financial condition. The Company expects that the market price of our Common Stock will continue to fluctuate due to many factors, including prevailing interest rates, other economic conditions, our operating performance and investor perceptions of the outlook for the Company and the Bank specifically and the banking industry in general. As a result of the lower trading volume of the Company’s Common Stock and its susceptibility to market price volatility, shareholders may not be able to resell their shares at times, volumes or prices they find attractive. Bear State Financial Holdings, LLC holds a controlling interest in the Company’s Common Stock and may have interests that differ from the interests of other shareholders. Bear State owns approximately 80% of our Common Stock, assuming exercise of the Investor Warrant. As a result, Bear State is able to control the election of directors, to determine corporate and management policies and determine the outcome of any corporate transaction or other matter submitted to Company shareholders for approval. Such transactions may include mergers and acquisitions, sales of all or some of the Company’s assets or purchases of assets, and other significant corporate transactions. Bear State also has sufficient voting power to amend our organizational documents. 8 The interests of Bear State may differ from those of the Company’s other shareholders, and it may take actions that advance its interests to the detriment of other shareholders. Additionally, Bear State is in the business of making investments in or acquiring financial institutions and may, from time to time, acquire and hold interests in businesses that compete directly or indirectly with the Company. Bear State may also pursue, for its own account, acquisition opportunities that may be complementary to our business, and as a result, those acquisition opportunities may not be available to the Company. This concentration of ownership could also have the effect of delaying, deferring or preventing a change in control or impeding a merger or consolidation, takeover or other business combination that could be favorable to the other holders of the Company’s Common Stock, and the market price of the Company’s Common Stock may be adversely affected by the absence or reduction of a takeover premium in the trading price. As a controlled company, the Company is exempt from certain NASDAQ corporate governance requirements, and holders of its Common Stock may not have all the protections that these rulesare intended to provide. The Company’s Common Stock is currently listed on the NASDAQ Global Market. NASDAQ generally requires a majority of directors to be independent and requires independent director oversight over the nominating and executive compensation functions. However, under NASDAQ’s rules, if an individual or another entity owns more than 50% of the voting power for the election of directors of a listed company, that company is considered a “controlled company” and is exempt from rulesrelating to independence of the board of directors and the compensation and nominating committees. The Company is a controlled company because Bear State owns more than 50% of the voting power for the election of directors. Accordingly, the Company is exempt from certain corporate governance requirements, and holders of the Company’s Common Stock may not have all the protections that these rulesare intended to provide. We are prohibited from paying dividends or repurchasing Common Stock and may not be able to resume such activities even if permitted by our regulators. Under the Cease and Desist Order (the “Order”) issued by the Office of Thrift Supervision (“OTS”) on April 12, 2010 and effective on April 14, 2010, the Company may not pay dividends on its Common Stock or repurchase shares of its Common Stock without the prior written non-objection of the FRB. The Company cannot determine at this time if or when the Company would be able to pay dividends or repurchase shares of its Common Stock even if allowed to do so by regulators. Any future payment of any dividends and any repurchases of Common Stock will be dependent upon, among other things, our regulatory capital requirements, the Company’s financial condition, liquidity, results of operations, and cash flow, tax considerations, statutory, regulatory and contractual prohibition and other limitations, and general economic conditions. The offering may cause the market price of our Common Stock to decrease. The selling shareholder’s offering of its shares of Common Stock pursuant to this prospectus may cause the price of our Common Stock to decrease. Downward pressure on market price can be caused by multiple factors, including, but not limited to, sales of Common Stock in the open market at declining prices or the sale of a large number of shares into the market at one time. Additionally, a nticipated future sales of our Common Stock can create an “overhang effect,” which can fuel negative investor perception, and depress the market price of our Common Stock. I f the decrease in market price causes holders of our Common Stock to sell some or all of their shares, the resulting sales could further depress the market price of our Common Stock. The future price of our Common Stock may be less than the price at which you bought it in the offering, and you may not be able to sell your shares at a price equal to or greater than such price or at all. If you purchase shares of Common Stock in the offering, you may not be able to sell them later at or above the price per share you paid to purchase them. The actual market price of our Common Stock could be subject to wide fluctuations in response to numerous factors, some of which are beyond our control. 9 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus and the documents incorporated by reference into this prospectus contain “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). We intend such forward-looking statements to be covered by the safe harbor for forward-looking statements in these provisions. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, statements about anticipated future operating and financial performance, financial position and liquidity, business prospects, strategic alternatives, business strategies, regulatory and competitive outlook, investment and expenditure plans, capital and financing needs and availability, acquisition and divestiture opportunities, plans and objectives of management for future operations, and other similar forecasts and statements of expectation and statements of assumptions underlying any of the foregoing. Words such as “will likely continue,” “anticipates,” “believes,” “could,” “estimates,” “expects,” “intends,” “may,” “seeks,” “should,” “will,” and variations of these words and similar expressions are intended to identify these forward-looking statements. Forward-looking statements are based on the Company’s current expectations and assumptions regarding its business, the regulatory environment, the economy and other future conditions. Because forward-looking statements relate to the future, they are subject to inherent uncertainties, risks and changes in circumstances that are difficult to predict. Our actual results may differ materially from those contemplated by the forward-looking statements. We caution you therefore against relying on any of these forward-looking statements. They are neither statements of historical fact nor guarantees or assurances of future performance. Important factors that could cause actual results to differ materially from those in the forward-looking statements include, but are not limited to, the following: ● inability to maintain the higher minimum capital ratios that the Company is required to maintain pursuant to the Order. The requirements of the Order are now administered by the FRB, as successor to the OTS; ● the effect of other requirements of the Order and any further regulatory actions; ● management’s ability to effectively execute our business strategy; ● costs and effects of legal and regulatory developments, including the resolution of legal proceedings or regulatory or other governmental inquiries, and the results of regulatory examinations or reviews; ● changes in capital classification; ● the impact of current economic conditions and our results of operations on our ability to borrow additional funds to meet our liquidity needs; ● local, regional, national and international economic conditions and events and the impact they may have on us and our customers; ● changes in the economy affecting real estate values; ● inability to attract and retain deposits; ● changes in the level of non-performing assets and charge-offs; ● changes in estimates of future reserve requirements based upon the periodic review thereof under relevant regulatory and accounting requirements; ● changes in the financial performance and/or condition of the Bank’s borrowers; 10 ● effect of additional provision for loan and real estate owned losses; ● long-term negative trends in our market capitalization; ● continued listing of the Common Stock on the NASDAQ Global Market; ● the availability and terms of capital; ● effects of any changes in trade and monetary and fiscal policies and laws, including the interest rate policies of the Federal Reserve Board; ● inflation, interest rates, cost of funds, securities market and monetary fluctuations; ● political instability in the areas in which we operate; ● acts of war or terrorism, natural disasters such as earthquakes, tornadoes or fires, or the effects of pandemic flu; ● the timely development of competitive new products and services and the acceptance of these products and services by new and existing customers; ● our ability to timely complete the sale of our Berryville branch office; ● changes in consumer spending, borrowings and savings habits; ● technological changes; ● changes in our organization, management, compensation and benefit plans; ● competitive pressures from other financial institutions; ● inability to maintain or increase market share and control expenses; ● impact of reputational risk on such matters as business generation and retention, funding and liquidity; ● continued volatility in the credit and equity markets and its effect on the general economy; ● changes in financial services policies, laws and regulations, including laws, regulations and policies concerning taxes, banking, securities and insurance, and the application thereof by regulatory bodies, and specifically including rules jointly proposed (and recently indefinitely delayed) by the U.S. federal bank regulatory agencies to implement Basel III capital requirements; ● effect of changes in accounting policies and practices, as may be adopted by the regulatory agencies, as well as the Public Company Accounting Oversight Board, the Financial Accounting Standards Board and other accounting standard setters; ● other factors described from time to time in our filings with the SEC; and ● our success at managing the risks involved in the foregoing items. Forward-looking statements speak only as of the date they are made, and we do not undertake to update forward-looking statements to reflect circumstances or events that occur after the date the forward-looking statements are made, whether as a result of new information, future developments or otherwise, except as may be required by law. In light of these risks, uncertainties and assumptions, the forward-looking statements discussed in this prospectus and the documents incorporated by reference might not occur, and you should not put undue reliance on any forward-looking statements. 11 ABOUT FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. First Federal Bancshares of Arkansas, Inc.
